IN THE COURT OF APPEALS OF IOWA

                                 No. 16-1558
                             Filed April 19, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ISIAC JOSEPH BROWN,
      Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Woodbury County, Steven J.

Andreasen, Judge.



      A defendant appeals his conviction for eluding in the second degree.

AFFIRMED.




      Rees Conrad Douglas, Sioux City, for appellant.

      Thomas J. Miller, Attorney General, and Kelli A. Huser, Assistant Attorney

General, for appellee.



      Considered by Mullins, P.J., and Bower and McDonald, JJ.
                                          2


MCDONALD, Judge.

       Isiac Brown appeals his conviction for eluding in the second degree, in

violation of Iowa Code section 321.279(2) (2015). The Code defines eluding as

follows:

              The driver of a motor vehicle commits an aggravated
       misdemeanor if the driver willfully fails to bring the motor vehicle to
       a stop or otherwise eludes or attempts to elude a marked official
       law enforcement vehicle that is driven by a uniformed peace officer
       after being given a visual and audible signal as provided in this
       section and in doing so exceeds the speed limit by twenty-five miles
       per hour or more.

Iowa Code § 321.279(2).         The defendant contends there was insufficient

evidence to establish he exceeded the speed limit by twenty-five miles per hour

or more.

       The defendant’s challenge is without merit. One of the pursuing officers

testified the defendant was driving in excess of sixty miles per hour on streets

where the posted speed limit was twenty-five miles per hour or thirty miles per

hour. The pursuing officer’s opinion was based on the speed of the officer’s

pursuit vehicle and pacing between the officer’s vehicle and the defendant’s

vehicle. When the evidence is viewed in the light most favorable to the verdict,

there is substantial evidence in support of the defendant’s conviction. See State

v. Bedwell, 417 N.W.2d 66, 70 (Iowa 1987) (holding evidence sufficient to

support eluding conviction where the officer testified the defendant was driving

“in excess of sixty miles per hour and I was just keeping pace with [the

defendant]”). We affirm the defendant’s conviction without further opinion. See

Iowa Ct. R. 21.26(1)(a), (b), (d), and (e).

       AFFIRMED.